Citation Nr: 1437020	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-37 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder

2. Entitlement to service connection for a back disorder.  

3. Entitlement to an effective date earlier than June 29, 1999, for the award of service connection for posttraumatic stress disorder (PTSD). 

4. Whether the reduction in the evaluation of the Veteran's service-connected peripheral neuropathy of the lower extremities was proper.

5. Whether severance of entitlement to special monthly compensation for loss of use of the lower extremities was proper. 

6. Whether severance of entitlement to specially adapted housing and automobile and adaptive equipment was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to August 1969.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2009, February 2012, and May 2013 issued by the Regional Office (RO) in Milwaukee, Wisconsin. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals a May 2014 appellate brief and VA treatment records from February 2012 to June 2014.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

In November 2011, the Veteran claimed entitlement to earlier effective date for a prior award of service connection for PTSD on the basis of new and material evidence and clear and unmistakable error (CUE), alleging that an August 1980 rating decision was either overlooked or not appropriately considered.  To the extent the Veteran is attempting to claim an earlier effective date based on a theory of clear and unmistakable error, his pleadings are inadequate.  "Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated evidence can never rise to stringent definition of clear and unmistakable error."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Even so, the Board notes that a January 2010 Board decision denying entitlement to an earlier effective date for PTSD already considered and discussed the evidence described in the November 2011 statement and that the arguments currently advanced by the Veteran are nearly identical to those discussed in the January 2010 Board decision.  The claim for an earlier effective date on a theory of new and material evidence is discussed below.

The issues of entitlement to service connection for a back disorder, severance of special monthly compensation and specially adapted housing and automobile and adaptive equipment, and reduction in the evaluation of service-connected peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Evidence added to the record since the unappealed August 1980 rating decision denying entitlement to service connection for a back disorder is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

2. A final January 2010 Board decision denied a claim of entitlement to an earlier effective date for the award of service connection for PTSD.

3. The Veteran submitted an application to reopen a claim of entitlement to an earlier effective date for service connection for PTSD in November 2011.





CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen a claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2. The claim for an effective date earlier than June 29, 1999, for the award of service connection for PTSD is dismissed as a matter of law.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013); Rudd v. Nicholson, 20 Vet. App. 299-300 (2006); Leonard v. Nicholson, 405 F.3d 1333 (Fed.Cir.2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  Consideration of the merits of this issue, however, is deferred pending additional development.

Regarding the claim for an earlier effective date for PTSD, the issue involves a question of law based solely on a retroactive review of the documents of record.  There are no issues of material fact to be resolved.  As such, the provisions of the VCAA are not applicable.  See Andrews v. Principi, 16 Vet. App. 309 (2002) (deciding a claim for an earlier effective date of award without discussion of the VCAA).  Nonetheless, the Board notes that basic principles of due process have been observed in this case.  The RO has provided the Veteran with a statement of the case which notified him of the reasons and bases for denying his claim as well as the evidence and regulations reviewed in arriving at its determination.  Both the Veteran and his representative have provided argument as to why his claim should be granted.  The Board is not aware of any additional evidence that could substantiate the Veteran's claim for an earlier effective date for the grant of service connection for PTSD. Therefore, the Board finds that there is no prejudice to the Veteran in proceeding to a decision at this time.

New and Material Evidence

After reviewing all of the evidence of record available at the time of an August 1980 rating decision-which denied entitlement to service connection for a back disorder, in part because of a lack of a current disability-in light of the evidence received since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, a July 2012 VA treatment record shows a diagnosis of degenerative disc disease of the lumbar spine. Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).

Earlier Effective Date

The Veteran seeks to establish an earlier effective date for the grant of service connection for PTSD.  An August 2001 rating decision initially granted service connection for PTSD and assigned a 50 percent rating, effective June 29, 1999.  In March 2002, the Veteran appealed the disability rating and a June 2003 rating decision assigned a 100 percent disability rating for PTSD effective June 29, 1999.  In May 2004, the Veteran again appealed, this time alleging entitlement to an earlier effective date but an August 2004 rating decision denied that claim.  In August 2004, the Veteran appealed and, in a January 2010 decision, the Board denied entitlement to an earlier effective date for PTSD.  That decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In November 2011, the Veteran submitted another claim for entitlement to an earlier effective date for PTSD.  The Veteran has filed a freestanding claim to obtain an earlier effective date.  This is precluded as a matter of law and is to be dismissed.  See Rudd, 20 Vet. App. at 299-300.  As a matter of law, therefore, the Board finds that the Veteran cannot obtain an earlier effective date of award in this case.  The only other avenue available to the Veteran requires revising or reversing the prior decision on the basis of CUE.  As discussed above, the Veteran has not adequately pleaded CUE.
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened.  The appeal is allowed to this extent.

The claim of entitlement to an effective date earlier than June 29, 1999, for the award of service connection for PTSD is dismissed.


REMAND

Severance and Reduction of Benefits Based on Fraud

In a May 2013 rating decision, the RO found that the Veteran had fraudulently represented to VA that he had lost the use of his lower extremities.  As a result, the RO reduced his disability evaluation for peripheral neuropathy of the lower extremities from 100 percent disabling to 40 percent disabling (each side), effective August 2008; discontinued entitlement to special monthly compensation based on the loss of use of the lower extremities, effective August 2008; and discontinued entitlement to specially adapted housing and automobile equipment.  

The RO's determination that the Veteran had engaged in fraud rested in significant part on a January 2013 VA Inspector General (IG) report.  The IG began its investigation after the Veteran's neighbors contacted the Milwaukee VA Office of the Regional Counsel and alleged that he had been defrauding the government by misrepresenting the severity of his lower extremity disabilities.  Although the IG conducted its own investigation and included its findings in the January 2013 report, much of the evidence cited is missing.  In particular, the report references a number of attachments, as well as a video and photographs of the Veteran submitted by his neighbors.  Moreover, the report indicated that if the RO found fraud, the case would be referred to the U.S. Attorney's Office for prosecution.  The RO did indeed find fraud, but it is not clear what action, if any, the U.S. Attorney took in regard to this issue.  Thus, the RO should obtain this outstanding evidence, to the extent possible to allow for a comprehensive appellate decision.

Specifically, the Veteran, in part at a RO hearing, contends that some of the material predated the award of loss of use, to include pictures of him standing by a truck that he sold in 2005 or 2006.  He further contests the finding that he fell while working on a roof in 2011, in fact he claims he had started up a ladder, his legs went numb and he fell, fracturing his tibia and fibula.  A 2012 record in Virtual VA noted that he fell 3 feet off a ladder, which would seem to support the position of the Veteran.  Further, he argues that while he could always walk a little, it was only for short periods for which he would have additional problems for days later.  Additional evidence from the IG report is needed to allow full review.  Moreover, the records of the reported 2011 hospitalization for treatment of the fracture of his fibula and tibia do not appear to be on file and should be obtained.

Additionally, remand is required to ensure due process.  Certain procedural safeguards apply when adverse action is contemplated by VA in regard to a veteran's benefits.  Generally, in cases of a reduction or severance of benefits, the provisions of 38 C.F.R. § 3.105 are applicable.  Where the basis for adverse action is fraud, however, 38 C.F.R. § 3.103 applies.  Roberts v. Shinseki, 23 Vet. App. 416, 428 (2010) aff'd in part, 647 F.3d 1334 (Fed. Cir. 2011).  These procedural safeguards provide the Veteran with notice of the proposed adverse action and an opportunity for a hearing.  In pertinent part, 38 C.F.R. § 3.103(c)(1) states that "[h]earings in connection with proposed adverse actions and appeals shall be held by one or more VA employees having original determinative authority who did not participate in the proposed action."  

Here, after receiving notice of the proposed action, the Veteran was afforded a hearing; however, the same decision review officer who proposed the adverse action in a January 2013 rating decision also held the April 2013 hearing and issued the May 2013 rating decision effectuating the proposed action.  Thus, to ensure compliance with 38 U.S.C.A. § 3.103, after obtaining the outstanding documents described above, the Veteran should be scheduled for another hearing to be held by a VA employee with original determinative authority who did not issue the January 2013 proposed action.  After the hearing, this person must also readjudicate the issues.  If the Veteran does not desire another hearing, the hearing transcript and all materials should be forwarded to another VA employee with original determinative authority to issue a final decision.

Service Connection for a Back Disorder

As to the back disorder claim, remand is required to obtain an addendum opinion.  In a June 2009 VA examination, the Veteran stated that he had injured his back during the Tet Offensive and a January 2001 letter from the Center for Unit Records Research indicated that the Veteran's unit in Vietnam had come under attack.  The June 2009 examiner, however, failed to provide an opinion as to whether that claimed injury was related to service and only addressed his non-combat in-service back injury.  Moreover, numerous records-including Social Security disability records and VA treatment records-have been associated with the Veteran's claims file since the June 2009 examination.  As such, the examiner should ensure that he review the full record prior to providing an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Department of Veterans Affairs Office of Inspector General and request: (a) copies of the seven attachments referred to in the January 2013 report, the surveillance log videotape dated July 15, 2010, and the photographs taken in the "summer of 2008" and on June 27, 2010; (b) any information relating to whether the Veteran's file has been referred to the U.S. Attorney's Office.  If indicated, contact the appropriate U.S. Attorney's Office and obtain all relevant documents.  To the extent documents can not or are not provided, the legal authority for withholding the documents should be set out.

If the AOJ cannot locate such records and evidence, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Obtain for association with the claims file all hospital and treatment records for the 2011 fracture of a tibia and fibula.  Appellant's assistance in identifying and obtaining the records should be solicited as needed.  All attempts to obtain documents should be documented in the claims folder.

3. After completing #1 and 2 above, schedule the Veteran for a Regional Office hearing to be held by a VA employee with original determinative authority who was not the person responsible for the January 2013 proposed adverse action.  If the Veteran declines an additional hearing, submit the transcript of the prior hearing and all other documents to another VA employee with appropriate authority who did not propose the reduction herein at issue for entry of a new decision.

4. Thereafter, forward the entire claims file to the examiner who prepared the June 2009 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current back disorder is related to his claimed January 1968 combat-related back injury where he asserts he was blown out of a bunker during the Tet Offensive.
 
5. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

6. After completing any additional development deemed necessary, readjudicate the claims.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


